Citation Nr: 0838299	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2001 and March 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran testified at a 
Board hearing held at the RO in August 2008.  Additional 
evidence was received at the hearing, for which a waiver of 
initial RO consideration was provided.

The Board notes that service connection for left knee 
disability was initially denied in a June 2000 rating 
decision.  In May 2001, the RO readjudicated the issue 
pursuant to § 7(b) of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2099.  See 
VAOPGCPREC 3-2001.  In August 2001, the veteran submitted a 
statement the Board construes as a notice of disagreement as 
to the May 2001 rating decision.  Accordingly, the Board has 
characterized the left knee issue to reflect that this appeal 
originates from the original claim for that disorder.

The issue of service connection for left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD.

2.  The veteran experienced a stressor in service.

3.  Competent medical evidence links the veteran's PTSD with 
the corroborated stressor.


CONCLUSION OF LAW

The veteran has PTSD which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  Given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws 
is unnecessary.  The Board notes that in a July 2006 
correspondence, the RO advised the veteran of the information 
and evidence necessary to substantiate the initial rating 
assigned and the effective date for the grant of service 
connection in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Service personnel records show that the veteran did not 
receive any awards or decorations indicative of combat.  His 
official duties in Vietnam consisted of piloting amphibious 
vehicles.  The records contain September 1965 Letters of 
Appreciation indicating that the veteran helped rescue 
members of a downed aircraft in Vietnam while operating an 
amphibious vehicle, and that he assisted in the salvage of 
the aircraft's cargo.  The letters note that lives were saved 
on account of the veteran's actions.

Medical treatment records for 1998 through 2007 document 
treatment for depression since 1998 following the loss of a 
job several years earlier.  In 1999 the veteran reported 
experiencing intrusive thoughts of unspecified experiences in 
Vietnam; he was diagnosed as having PTSD.  A May 1999 
psychological examination given in connection with the 
veteran's application for disability benefits from the Social 
Security Administration notes his report of experiencing 
combat in service; he was diagnosed as possibly having a 
depressive disorder.  Later in June 1999 he reported 
witnessing friends killed in Vietnam.  At psychological 
testing in August 1999, the veteran reported engaging in 
combat patrols in the jungles of Vietnam; he was diagnosed as 
having major depressive disorder and PTSD.  Later entries 
document the intermittent diagnosis of PTSD (although 
psychiatric disability of some type was consistently 
diagnosed).

At a December 2005 hearing before a Decision Review Officer, 
the veteran testified that he operated an amphibious craft in 
service, but was ordered at one point into jungle combat.  He 
testified that he was also responsible for transporting body 
bags.

At his August 2008 hearing, the veteran testified that he 
mostly drove amphibious vehicles while in Vietnam.  He 
explained that one of the experiences which led to his PTSD 
included witnessing the plane crash reflected in the 
September 1965 Letters of Appreciation.  He explained that 
although he did not relate this particular stressor to VA 
until now, he had reported the stressor to his treating 
physicians, and had been diagnosed with PTSD.

The Board initially notes that although the veteran's 
reported experiences involving jungle combat have not been 
corroborated (the Board acknowledges that the RO never 
actually made an attempt at corroboration) his asserted 
experiences concerning the airplane crash in service are 
corroborated by the Letters of Appreciation in his service 
personnel record.  

As to a current diagnosis of PTSD, although several of the 
PTSD diagnoses reflected in the post-service treatment 
records specifically referenced his claimed (but 
uncorroborated) combat experiences, some of the diagnoses do 
not specify the underlying experiences supporting the 
diagnosis.  The veteran testified that he in fact did report 
the stressor of the airplane crash to his treating 
physicians.  The Board finds his testimony to be credible, 
and resolving reasonable doubt in his favor, concludes that 
at least some of the PTSD diagnoses were likely based on that 
stressor incident.

In short, the evidence shows that the veteran does have PTSD 
related to his claimed experience concerning the airplane 
crash.  Accordingly, as the veteran has presented credible 
supporting evidence of the incurrence of a service stressor, 
and as the medical evidence on file shows that the veteran 
has PTSD based at least in part on that stressor, the Board 
finds that the evidence supports the claim of entitlement to 
service connection for PTSD.  Accordingly, service connection 
is in order for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran contends that his left knee was injured in 
service when his left lower extremity was pinned by a boat.  
Service treatment records show that he was treated for a left 
thigh injury in November 1964 when he was pinned between his 
amphibious vehicle and a drum.  Physical examination showed a 
bruise, with the skin barely broken.  In February 1965 he was 
noted to have continued left hip pain.  The records are 
silent for reference to complaints or findings regarding the 
left knee in particular.

The post-service records are silent for any reference to left 
knee complaints or findings for many years after service.  
The veteran's current left knee problems include degenerative 
joint disease and a meniscus tear.  In several statements, 
the first of which is dated in December 2001, a VA physician 
concluded, based on history provided to him by the veteran, 
that the current left knee disorder was related to the 
claimed service injury.  Notably, the veteran has not been 
afforded a VA examination addressing the etiology of his left 
knee disability.

Given that the service records show treatment for an injury 
of some sort to the left lower extremity and that the veteran 
currently has a recognized left knee disorder, and in light 
of the VA physician's opinions suggesting a relationship 
between the current disability to service, the Board finds 
that a medical examination is necessary in order to properly 
adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any left knee 
disability.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  With respect to each left 
knee disorder identified, the examiner 
must opine whether it is at least as 
likely as not that such disorder is 
etiologically related to the veteran's 
period of active service.  The claims 
folders must be made available to the 
examiner for proper review of the medical 
history. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


